IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 10, 2008
                                     No. 07-30609
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MICHAEL NAVARRE

                                                  Petitioner-Appellant

v.

RICHARD STALDER, SECRETARY, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CV-1916


Before JOLLY, BENAVIDES and HAYNES, Circuit Judges.
PER CURIAM:*
       Michael Navarre, Louisiana prisoner # 410318, appeals the district court’s
dismissal of his 28 U.S.C. § 2254 application, challenging his conviction and
sentence for first degree murder and manslaughter. At issue is whether the
prosecution improperly attempted to impeach Navarre with his post-arrest
silence and whether the trial court improperly commented on the evidence and
bolstered the credibility of a state witness.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30609

      Under the provisions of the Antiterrorism and Effective Death Penalty Act
(AEDPA), habeas relief may not be granted to any issue that was adjudicated on
the merits by the state court unless the state court’s conclusions were “contrary
to” or involved an “unreasonable application” of clearly established federal law
as determined by the Supreme Court or were based on an unreasonable
determinations of the facts. 28 U.S.C. § 2254(d)(1), (2).
      Navarre does not show that the prosecutor’s question to which the defense
counsel objected and the court sustained the objection, had a substantial and
injurious effect on the jury’s verdict. See United States v. Chavez, 193 F.3d 375,
379 (5th Cir. 1999). The factual situation in the instant case closely resembles
that in Greer v. Miller, 483 U.S. 756, 764-66 (1987), where the Supreme Court
determined that a single question by the prosecution regarding the defendant’s
post-arrest silence, followed by an objection and curative instruction did not
result in a deprivation of the defendant’s due process rights.
      Navarre’s challenge to the trial court’s statement explaining its reason for
denying defense counsel a copy of a transcript of a statement of a key eyewitness
is also without merit. The trial court did not make an improper remark but
rather explained its reasons for denying the defense request. The state court’s
resolution of these issues is not contrary to clearly established federal law. See
§ 2254(d)(1), (2).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2